               Case 6:20-cv-00665-ADA Document 62 Filed 03/31/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



    KOSS CORPORATION,

           Plaintiff,                                   Case No. 6:20-cv-00665

           v.

    APPLE, INC.,

           Defendant.



                             PLAINTIFF KOSS CORPORATION’S
                        NOTICE OF INTER PARTES REVIEW PETITIONS

          Plaintiff Koss Corporation (“Koss”) hereby provides the following notification of all inter

partes review (“IPR”) petitions challenging Koss patents that have been filed subsequent to the

parties’ Case Readiness Status Report, Dkt. No.26, filed on October 20, 2020.

                                                                        Expected      Expected Final
                                                        Filing Date
      Patent            IPR          Petitioner                        Institution       Written
                                                         Accorded
                                                                        Decision        Decision
                                                                      September 10,   September 10,
    10,206,025     IPR2021-00546     Apple Inc.    March 10, 2021
                                                                          2021            2022
                                                                      September 16,   September 16,
    10,469,934     IPR2021-00592     Apple Inc.    March 16, 2021
                                                                          2021            2022
                                       Bose                           September 16,   September 16,
    10,206,025     IPR2021-00612                March 16, 2021
                                    Corporation                           2021            2022
                                                                      September 16,   September 16,
    10,298,451     IPR2021-00600     Apple Inc.    March 16, 2021
                                                                          2021            2022
                                                                      September 17,   September 17,
    10,206,025 IPR2021-006261        Apple Inc.    March 17, 2021
                                                                          2021            2022
                                       Bose                           September 17,   September 17,
    10,469,934 IPR2021-006802                   March 17, 2021
                                    Corporation                           2021            2022


1
    IPR2021-00626 is awaiting a filing date accord.
2
    IPR2021-00680 is awaiting a filing date accord.

                                                  -1-
504275893 v1
               Case 6:20-cv-00665-ADA Document 62 Filed 03/31/21 Page 2 of 4




                                                                September 22, September 22,
    10,506,325 IPR2021-006793       Apple Inc.   March 22, 2021
                                                                    2021          2022
                                                                September 22, September 22,
    10,491,982 IPR2021-006864       Apple Inc.   March 22, 2021
                                                                    2021          2022
                                                                September 23, September 23,
    10,469,934 IPR2021-006935       Apple Inc.   March 23, 2021
                                                                    2021          2022



Dated: March 31, 2021                                  Respectfully submitted,

                                                        /s/ Darlene F. Ghavimi_______         -
                                                       Darlene F. Ghavimi (TX Bar No. 24072114)
                                                       K&L GATES LLP
                                                       2801 Via Fortuna, Suite #350
                                                       Austin, TX 78746
                                                       Tel.: (512) 482-6919
                                                       Fax: (512) 482-6859
                                                       darlene.ghavimi@klgates.com

                                                       Benjamin E. Weed (admitted pro hac vice)
                                                       Philip A. Kunz (admitted pro hac vice)
                                                       Erik J. Halverson (admitted pro hac vice)
                                                       Gina A. Johnson (admitted pro hac vice)
                                                       K&L GATES LLP
                                                       Suite 3300
                                                       70 W. Madison Street
                                                       Chicago, IL 60602
                                                       Tel.: (312) 372-1121
                                                       Fax: (312) 827-8000
                                                       benjamin.weed@klgates.com
                                                       philip.kunz@klgates.com
                                                       erik.halverson@klgates.com
                                                       gina.johnson@klgates.com

                                                       Peter E. Soskin (admitted pro hac vice)
                                                       K&L GATES LLP
                                                       Suite 1200

3
    IPR2021-00679 is awaiting a filing date accord.
4
    IPR2021-00686 is awaiting a filing date accord.
5
    IPR2021-00693 is awaiting a filing date accord.

                                                 -2-
504275893 v1
               Case 6:20-cv-00665-ADA Document 62 Filed 03/31/21 Page 3 of 4




                                                  4 Embarcadero Center
                                                  San Francisco, CA 94111
                                                  Tel.: (415) 882-8046
                                                  Fax: (415) 882-8220
                                                  peter.soskin@klgates.com

                                                  ATTORNEYS FOR PLAINTIFF
                                                  KOSS CORPORATION




                                            -3-
504275893 v1
               Case 6:20-cv-00665-ADA Document 62 Filed 03/31/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on March 31, 2021, via electronic mail to counsel of record for Defendant at the

following addresses:

Stephen E. McConnico (State Bar No. 13450300)
Steven J. Wingard (State Bar No. 00788694)
Stephen L. Burbank (State Bar No. 24109672)
SCOTT DOUGLASS & MCCONNICO
Colorado Tower
303 Colorado St., Ste. 2400
Austin, TX 78701
Tel: (512) 495-6300
Fax: (512) 495-6399
smcconnico@scottdoug.com
swingard@scottdoug.com
sburbank@scottdoug.com

Michael T. Pieja
Alan E. Littmann
GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
200 South Wacker Dr., 22nd Floor
Chicago, IL 60606
Tel: (312) 681-6000
Fax: (312) 881-5191
mpieja@goldmanismail.com
alittmann@goldmanismail.com



                                                       /s/ Darlene F. Ghavimi
                                                       Darlene F. Ghavimi




                                                 -4-
504275893 v1
